Citation Nr: 0843984	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-10 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a left hip injury.  

2.  Entitlement to service connection for the claimed 
postoperative residuals of a lipoma of the left buttock.  





REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran.



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The veteran had active service from April 1952 to August 
1952.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 RO rating decision that 
denied the veteran's petition to reopen a previously-denied 
claim of service connection for the residuals of a left hip 
injury and postoperative lipoma, left buttock.  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in March 2008.  

In April 2008, the Board reopened the claim of service 
connection for the residuals of a left hip injury based on a 
finding that new and material evidence had been received 
relating to that claim.  The reopened claim was then remanded 
to the RO, via the Appeals Management Center (AMC), for 
further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The current demonstrated residual left buttock surgical 
scar and left sciatica are shown due to a lipoma growth that 
as likely as not had its clinical onset during service.  

3.  The currently demonstrated degenerative joint disease 
(DJD) of the left hip is not shown to be due to a documented 
injury or other event or incident of his period of active 
service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by left sciatica is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1131 (West 2002, Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by a residual left buttock surgical 
scar is due to disease or injury that was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1131 (West 2002, Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).  

3.  The veteran's left hip disability manifested by DJD is 
not due to disease or injury that was incurred in or 
aggravated by active service; nor may any arthritis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002, Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In reviewing the entire record, and given the favorable 
action taken hereinbelow, the Board finds that all 
notification and development action needed to render a fair 
decision on the issues on appeal has been accomplished.  



II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

A veteran is presumed to have been sound upon entry into 
active service, except as to conditions noted at the time of 
the acceptance, examination, or enrollment, or where clear 
and unmistakable evidence demonstrates that the condition 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

A hereditary disease does not always rebut this presumption 
of soundness and service connection may be granted for 
hereditary diseases if the evidence as a whole establishes 
that it either (1) first manifested during service or (2) 
preexisted service and progressed at an abnormally high rate 
during service.  VAOPGCPREC 67-90 (July 18, 1990).  By 
comparison, congenital or developmental defects are not 
"diseases or injuries" within the meaning of applicable 
statutes and regulations. See 38 C.F.R. § 3.303(c).

As explained, the veteran underwent a thorough a VA 
examination in September 2008.  The examiner first observed 
that the veteran's lipoma was a congenital or developmental 
disorder.  

The examiner reviewed the service medical records (SMR) and 
opined that the veteran developed the mass in the left 
buttock on active duty.  Because the mass was not mentioned 
on the veteran's entrance physical, the examiner opined that 
he must assume that the lipoma did not preexist service and 
was not aggravated therein.  However, absent clear and 
unmistakable evidence that the lipoma was not aggravated by 
service, the presumption of soundness cannot be rebutted in 
this case.  

Direct service connection requires medical evidence of a 
current disability; medical evidence, or in some cases lay 
evidence, of in-service occurrence or aggravation of a 
disease or injury; and, medical evidence of a nexus between 
an in- service disease or injury and the current disability. 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  

Direct service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred in or aggravated 
by active service. 38 C.F.R. §§ 3.303(d), 3.304.  

As explained, service connection for congenital, 
developmental, or familial diseases, but not defects, may be 
granted when the evidence as a whole establishes that the 
disease in question was incurred in or aggravated by active 
service within the meaning of VA law and regulations. 
VAOPGCPREC 82-90 (July 18, 1990).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service. Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence. Rhodes v. Brown, 4 Vet. App. 124, 126- 
27 (1993).  

Here, the evidence shows the current diagnoses of left hip 
DJD, left sciatica, and a left lateral buttock surgical scar.  

However, a nexus must be identified between the current 
disability and a disease or injury incurred in service.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

In that regard, the veteran's service medical records (SMR) 
include a June 1952 sick call treatment record noting 
enlarged buttocks, possibly progressive over the past five 
years, with intermittent discomfort.  Deep palpation revealed 
what appeared to be a large mass in the lateral aspect of the 
buttock. The impression was that of possible lipoma, left 
buttock.  

Following service, in March 1964, the veteran sought 
treatment at a VA medical facility for complaints of a mass 
in the left mid-buttock area, which he described as having 
been present for five to ten years.  An examination revealed 
a deep mass under the left gluteal muscle, measuring about 8 
by 10 inches in diameter, soft and slightly tender.  An X-ray 
study showed a deep large soft tissue mass over the left 
buttock area with some radiolucency.  Surgery was performed 
to remove the mass.  Based on the pathology report, the 
physician diagnosed lipoma, left buttock.  

In connection with his current claim, in September 2008, the 
VA examiner reviewed the veteran's claims file, including the 
relevant medical history, performed a thorough clinical 
examination and noted his observations.  

The veteran complained of tingling radiating down the back of 
his left leg and flares of pain lasting several minutes.  
There was also swelling and tenderness in the left hip.  In 
addition, the examiner noted that the veteran complained of 
occasional left hip pain that was minimal and did not cause 
him to miss work.  

As mentioned, the examiner also explained that the veteran's 
lipoma was a congenital or developmental disorder that did 
not preexist service.  Moreover, he clarified, although 
lipoma was considered a congenital or developmental disorder, 
the subsequent diagnoses were not.  

In separately evaluating the current residuals of the lipoma, 
the examiner first opined that the left hip DJD was less 
likely as not caused by or the result of an incident in 
service.  He explained that the lesion appeared to have begun 
on active duty.  He added that, due to the size of the lesion 
at excision, there might have been some aggravation of the 
DJD due to a change in posture when sitting, but there was no 
way to measure this degree of aggravation.   

Second, the VA examiner found that the left sciatica was at 
least as likely as not caused by or the result of an incident 
in service, since due to the size of the excised lipoma, the 
left buttock did have some deformity that altered the 
veteran's posture, causing aggravation to the sciatic nerve.  

Third, the VA examiner found that the surgical scar was 
caused by or a result of an incident in service, since it was 
secondary to excision of the lipoma which was documented to 
have begun in service.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard. Willis 
v. Derwinski, 1 Vet. App. 66 (1991). 

In that regard, the VA examiner's opinion is considered 
probative as it was definitive, based upon a complete review 
of the veteran's entire claims file, and supported by a 
detailed rationale. See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  Moreover, the opinion is uncontroverted.  
Accordingly, it is found to carry significant weight.  

The Board has also carefully considered the lay evidence of 
record.  At his hearing the veteran testified that, during 
service, he passed out after blood was noticed on the back of 
his pants and running onto his left sock and shoe. The 
veteran submitted buddy statements from two fellow servicemen 
confirming this incident.  

The veteran also testified that he did not discover a cause 
for the reported bleeding or seek immediate treatment for 
fear of being transferred out of his platoon.  

Thus, to this extent, the lay statements are not competent 
evidence to support a finding that the current DJD is the 
result of an injury in service.  

In conclusion, the Board finds the evidence to be at least in 
a state of relative equipoise in showing that the current 
left sciatica and left buttock surgical scar are as likely as 
not due to the lipoma that had its clinical onset in service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  By extending 
the benefit of the doubt to the veteran, service connection 
for left sciatica and residual left buttock surgical scar is 
warranted.  

Conversely, the Board finds that the preponderance of the 
evidence does not support the veteran's claim of service 
connection for DJD as the residual of a left hip injury.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
to the extent indicated, that doctrine has been favorably 
applied in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for left sciatica is granted.  

Service connection for a residual left buttock surgical scar 
is granted.  

Service connection for DJD as the residual of a left hip 
injury is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


